Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Haiyan Liu on February 25th, 2022.  

The application has been amended as follows: 
1.         In claim 13, line 3, after “k and m are 0,” delete “and Z is C=O” and insert “Z is C=O, X and Y are independently selected from NH or O; A, B, D, F, G, H, I, and J are independently CH, and E is C”. 

2.	In claim 15, line 3, after “k and m are 0,” delete “and Z is C=O” and insert “Z is C=O, X and Y are independently selected from NH or O; A, B, D, F, G, H, I, and J are independently CH, and E is C”.


EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of Applicant's amendment and the Examiner’s amendment, claims 1-16, 7, 18-20 and 24-26 are allowed and renumbered to claims 1-22.

	
		Given that applicant has amended claim 16, the lack of antecedent basis over claims 16 and 20-26 is now moot.  Consequently, the 112(b) rejection of claims 16 and 20-26 is hereby withdrawn.  

		Given that applicant has amended the claims to now recite treatment of leukemia and given that applicant has narrowed the scope of the compound of Formula (I), the 112(a) rejection over claims 13-15 and 18-19 is now moot.  Consequently, the 112(a) rejection of claims 13-15 and 18-19 is hereby withdrawn.  

The following is an examiner's statement of reasons for allowance: Claims 1-16, 18-20, and 24-26 are drawn to a compound of Formula (I) and pharmaceutically acceptable salts or solvates thereof; to a method for treating a cancer, wherein said method comprises administering, to a patient in need of such treatment, a compound according to claim 1, wherein the cancer is leukemia, wherein, in said compound, k and m are 0, Z is C=O; X and Y are independently selected from NH or O; A, B, D, F, G, H, I, J are independently CH, and E is C; and to a method for inhibiting FLT3 wherein said .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16, 18-20, and 24-26 (renumbered 1-22) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/25/2022